WELLS,-Justice.
We have for review a decision certifying the following question to be of great public importance:
IS THE COUNTY IN WHICH THE CRIME WAS COMMITTED OBLIGATED TO PAY THE COSTS OF APPELLATE FILING FEES FOR INDIGENT DEFENDANTS?
Batson v. State, 700 So.2d 1244, 1247 (Fla. 5th DCA 1997). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
The resolution of this question is controlled by our decision in Milligan v. Palm Beach County Board of County Commissioners, 704 So.2d 1050 (Fla.1998), in which we held that there was no statutory requirement that counties disburse funds to pay appellate filing fees on behalf of indigent criminal defendants. Also, on the same day that we released our opinion in Milligan, we issued a separate administrative order directing the clerks of the appellate courts to stop collecting filing fees for cases filed on behalf of indigents.
Accordingly, we answer the certified question in the negative and quash the district court’s decision.
It is so ordered.
KOGAN, C.J., and OVERTON, SHAW, HARDING, ANSTEAD and PARIENTE, JJ., concur.